Citation Nr: 1330616	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  07-10 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to November 1983 and from May 1986 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2011, the Board remanded this matter for additional development.  

Based on the evidence of record and to most accurately reflect the benefit sought on appeal, the appeal has been recharacterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2013, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2012).

The following decision is based on review of the Veteran's claims file in addition to her Virtual VA (VVA) file or "eFolder."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for an acquired psychiatric disorder is warranted.

As an initial matter, the September 2011 Board remand instructed the AMC/RO to arrange for the Veteran to undergo another VA psychiatric examination because the January 2009 examination of record was inadequate.  While a VA examination was scheduled, an internal September 2011 e-mail indicated the examination was canceled by the VA Medical Center due to administrative miscommunication and/or errors.  This email requests the AMC/RO to "resubmit the request for the Veteran's exams," but the examination was not rescheduled.  Thus, the AMC/RO has not adequately complied with the September 2011 Board remand and the Board must remand the appeal for compliance with this instruction.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, recognizing that the Veteran's appeal was based at least in part on in-service personal assault/harassment, the September 2011 Board remand determined VA had yet to provide the heightened notice required in cases of that nature.  However, the September 2011 AMC/RO notice letter provided to the Veteran does not (I) notify the Veteran of alternative forms of evidence that may serve to corroborate her account, including the opinion of a medical professional; (II) suggest other potential sources of evidence; and (III) provide the Veteran additional time to submit relevant evidence from alternative sources, after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2012); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  On remand, the AMC/RO should provide legally adequate notice.  See Stegall.  

The Board also instructed the AMC/RO to obtain any available service treatment records associated with the Veteran's first period of active service from May 1979 to November 1983 in the September 2011 Board remand.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The AMC/RO instead obtained service personnel records and did not follow the instructions of the Board. 
On remand, the AMC/RO should obtain any available service treatment records associated with the Veteran's first period of active service from May 1979 to November 1983.  See Stegall.  

Finally, the record suggests that the Veteran receives regular VA psychiatric treatment but records generated since October 2011 have not been associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record also suggests that she receives private psychiatric treatment; however, the record does not reflect sufficient efforts to obtain any such records generated after November 2007.  On remand, the AMC/RO must attempt to obtain all records pertinent to the matter on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notification letter, informing her of the information and evidence required to substantiate a claim for entitlement to service connection for an acquired psychiatric disorder.  The letter should be in accordance with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2012) and 38 C.F.R. § 3.304(f)(5) (2012), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than her service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor(s).  In addition, notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of her psychiatric symptoms during and since service, to include any possible relationship to military service.  This notification should also invite the Veteran to submit the statement(s) of any medical professional, detailing that her psychiatric condition is, at least in part, related to military service, to include a personal assault/harassment.  Allow the Veteran and her representative the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for an acquired psychiatric disorder.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf any private psychiatric treatment and/or hospitalization records, generated since November 2007.  Regardless of the Veteran's response, the AMC/RO must obtain all outstanding VA psychiatric treatment and/or hospitalization records for the time period from October 2011 to the present.  

All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain this information the AMC/RO is unable to secure any of the identified records, the AMC/RO must notify the Veteran and her representative and (a) identify the information the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain that information; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

3.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency or facility to obtain service treatment records associated with the Veteran's first period of active service in the Army from May 1979 to November 1983 with her assigned unit identified as HHB S&F BN TRADOC (TC). 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the aforementioned development has been completed, schedule the Veteran for a VA psychiatric examination with an appropriate professional (preferably a VA psychiatrist) to determine the current nature, onset, and etiology of any psychiatric disorder found to be present.  The claims file and all pertinent records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and any pertinent Virtual VA records have been reviewed.  A copy of this REMAND should be made available to and reviewed by the VA examiner.

Diagnose any current psychiatric disorder(s).  The examiner should record the full history of any identified psychiatric disorder, including the Veteran's account of symptomatology and onset.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that she was exposed to the following stressors during her periods of active service:  (1) The Veteran served in Panama during the Panama Invasion in 1989 and rode in a vehicle that contained a body of a dead civilian who was merely covered with a sheet and that was also fired upon by snipers. (2) She also reported that when the Panama Invasion occurred, she left in the middle of the night in fear for her life, hearing mortars, gunfire, and explosions. (3) She has also reported that she experienced sexual harassment as well as a sexual assault in service. (4) Being forced to work as a medic obtaining vital signs and assisting to carry litters filled with civilian casualties during the Panama Invasion. (5) While serving in Kuwait, she observed soldiers working around a tent, taking care of bodies and burying them. 

The examiner should determine whether any stressor claimed by the Veteran is related to her fear of hostile military or terrorist activity OR to an in-service sexual assault. Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board is cognizant that service department records do not document the Veteran's reported in-service personal assault/harassment.  However, in reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed sexual harassment and/or sexual assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence of change.  The examiner should then express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any in-service assault/harassment described by the Veteran occurred. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in service, onset within one year of separation from active military service, or is causally related to service.

The examination report must reflect consideration and analysis of the relevant medical and lay evidence of record, including to the extent possible reconciling the Veteran's various psychiatric diagnoses.  Particular consideration should be given to (I) the Veteran's multiple stressors statements, including those dated in February 2006 and March 2006; her April 2007 VA Form 9; (II) November 1990 and December 1990 service psychiatric evaluations; (III) December 1990 service hospitalization records; (IV) March 1991 and April 1991 service psychiatric treatment records; (V) records and examinations pertaining to her June 1993 Article 15 proceedings; (VI) an April 2001 VA psychiatric consultation record; (VII) a May 2001 Social Security Administration Mental Residual Functional Capacity Assessment; (VIII) VA psychiatric treatment records, dated in January 2001, November 2002, October 2004, and October 2008; (IX) April 2001 and December 2009 VA psychiatric hospitalization records; (X) an August 1997 private psychiatric evaluation, and October 1997 and November 2007 treatment records; (XI) a January 2009 VA examination report; and any other evidence deemed relevant.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655 (2012).

5.  After the development requested has been completed, the AMC/RO must review any medical examination report and records request to ensure complete compliance with the directives of this Remand.  If the examination report and/or records request is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Upon completion of the above, readjudicate the issue on appeal, with consideration of 38 C.F.R. §§ 3.304(f)(3), (5) (2012) and Clemons v. Shinseki, 23 Vet. App. 1 (2009) as well as all evidence obtained since the issuance of the June 2012 SSOC.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


